FILED
                           FOR PUBLICATION                   DEC 30 2009

                                                          MOLLY C. DWYER, CLERK
               UNITED STATES COURT OF APPEALS              U.S. COURT OF APPEALS



                       FOR THE NINTH CIRCUIT


CLAUDE CASSIRER,                      No. 06-56325

          Plaintiff - Appellee,       D.C. No. CV-05-03459-GAF

 v.
                                      ORDER
KINGDOM OF SPAIN, a foreign state,

          Defendant,

and

THYSSEN-BORNEMISZA
COLLECTION FOUNDATION, an
agency or instrumentality of the
Kingdom of Spain,

          Defendant - Appellant.
                                                                               Page 2

CLAUDE CASSIRER,                                 No. 06-56406

              Plaintiff - Appellee,              D.C. No. CV-05-03459-GAF

  v.

KINGDOM OF SPAIN, a foreign state,

              Defendant - Appellant,

 and

THYSSEN-BORNEMISZA
COLLECTION FOUNDATION, an
agency or instrumentality of the
Kingdom of Spain,

              Defendant.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.